DETAILED ACTION
This office action is in response to Applicant’s submission filed on 22 June 2021.   
Claims 1-20 are pending.
Rejections under 35 USC 102/103 for claims 1-20 are withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant.
Claims 1-20 are allowed.



Allowable Subject Matter

Claims 1-20 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “splitting each of the one or more messages that are selected into one or more normalized phrases; extracting one or more normalized phrases one or more training-data sets that are generated for the one or more selected messages; applying the trained machine-learning application to process an incoming message to the account; and responsive to applying the trained machine-learning application, determining one or more reply messages corresponding to the incoming message by mapping particular ones of the extracted one or more normalized phrases with the first feature vector, wherein the one or more reply messages include at least one of the extracted one or more normalized phrases”, in combination with the remaining elements and features of the claimed invention.
Independent claims 15, 18 substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 15, 18, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Weber et al. US-PGPUB NO.2012/0290662A1 [hereafter Weber] shows mining email messages for suggesting actions. However, Weber does not show splitting selected messages into normalized phrases to train a machine learning system to generate ranked list of reply messages.
Vellel et al., US-PGPUB NO.2014/0359480A1 [hereafter Vellel
Joyner et al., US-PGPUB NO.2007/0050488A1 [hereafter Joyner] shows extracting message text from received messages. However, Joyner does not show splitting selected messages into normalized phrases to train a machine learning system to generate ranked list of reply messages.
Al-Alwani et al., “Improving Email Response in an Email Management System Using Natural Language Processing Based Probabilistic Methods”, Journal of Computer Science, 2015, 11(1): 109-119 [hereafter Al-Alwani] shows a learning email response system. However, Al-Alwani does not show splitting selected messages into normalized phrases to train a machine learning system to generate ranked list of reply messages.
Tsuchida et al. [see PTO-892, p.1., ref. F, hereafter Tsuchida] teaches training data removal based on threshold. However, Tsuchida does not show splitting selected messages into normalized phrases to train a machine learning system to generate ranked list of reply messages.
 Blohm et al., US-PGPUB NO.2015/0254572A1 [hereafter Blohm] shows message ordering. However, Tsuchida does not show splitting selected messages into normalized phrases to train a machine learning system to generate ranked list of reply messages.
Kumar et al., US-PATENT NO.7,899,871B1 [hereafter Kumar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126